Case 2:15-cv-02926-DRH-SIL Document 110 Filed 11/08/18 Page 1 of 2 PagelD #: 6191

 

 

November 8, 2018

Via Electronic Case Filing

Hon. Denis R. Hurley, U.S.D.J.
United States District Court
for the Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re: = Capricorn Management Systems, Inc. vy. GEICO
Case no. 2:15-cv-02926-DRH-SIL

Dear Judge Hurley:

This firm represents defendant Government Employees Insurance Company (“GEICO”) in the
subject civil action. We write jointly on behalf of GEICO and co-defendant Auto Injury
Solutions, Inc. (collectively, “Defendants”) to seek clarification of Your Honor’s docket order
entered November 7, 2018, referring motions to Magistrate Judge Locke for a report and
recommendation (“Referral Order”).

Defendants filed three motion “bundles” this week:

e Motion to Strike Purported Expert Disclosures and Preclude Expert Testimony
ECF Nos. 103 (public) and 104 (sealed)

e Motion for Sanctions under FED. R. Civ. P. 37(e)(2)
ECF Nos. 105 (public) and 106 (sealed)

e Motion for Summary Judgment
ECF Nos. 107 (public) and 109 (sealed)

The Referral Order references the Motion to Strike and Motion for Summary Judgment by ECF
number (“ORDER REFERRING MOTION: [103, 107]”). The Referral Order then at first refers
to the “Joint MOTION to Strike and Joint MOTION for Summary Judgment” consistent with
those ECF numbers, but then states “the motions for sanctions and for summary judgment are
respectfully REFERRED to United States Magistrate Judge Steven I. Locke....”
Case 2:15-cv-02926-DRH-SIL Document 110 Filed 11/08/18 Page 2 of 2 PagelD #: 6192

HUNTON

ANDREWS KURTH

Hon. Denis R. Hurley, U.S.D.J.
November 8, 2018
Page 2

Defendants understood the Motion for Sanctions and Motion for Summary Judgment to have
been referred to Magistrate Judge Locke by Your Honor’s prior docket order of June 7, 2018
(“The proposed motions are referred to Magistrate Judge Locke.”). Defendants understand the
Motion to Strike to be before Magistrate Judge Locke as a non-dispositive discovery-related
motion. See Individual Motion Practices of Magistrate Judge Steven I. Locke, at Rule 4(A)(ii)
and (B).

Defendants respectfully request the Court to confirm that a// three motions are now pending
before Magistrate Judge Locke in accordance with their above-stated understanding.

Counsel thank Your Honor for his continuing consideration and are, as always, available to
render any assistance that may be helpful the Court.

Respectfully submitted,

Charles D. Ossola

ec: Counsel of Record (via CM/ECF)

68026.6 EMF_US 71375857
